Case: 17-15038    Date Filed: 11/20/2018   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-15038
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 3:17-cr-00029-MCR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

DANNY RAY MURPHY,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (November 20, 2018)



Before MARTIN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 17-15038      Date Filed: 11/20/2018   Page: 2 of 6


      Danny Murphy appeals his 480-month sentence imposed after being

convicted of conspiring to receive and possess child pornography in violation of 18

U.S.C. § 2252A(b)(1) and (b)(2) and receiving child pornography in violation of

18 U.S.C. § 2252A(a)(2) and (b)(1). Murphy challenges the district court’s

decision to apply U.S.S.G. § 2G2.2(c)(1)’s cross reference to U.S.S.G. § 2G2.1 in

his sentencing because he asserts he did not produce or cause the production of

child pornography. He also contends his sentence is substantively unreasonable

because of his lack of criminal history, his rough childhood, his history of public

service, and because his offenses were an aberration. After review, we affirm

Murphy’s sentence.

                                  I. DISCUSSION

A. U.S.S.G. § 2G2.2(c)(1)

       The Sentencing Guidelines ranges for child pornography offenses in

violation of 18 U.S.C. § 2252A are calculated under § 2G2.2. U.S.S.G. § 2G2.2 &

App. A. Section 2G2.2(c)(1) provides that when an offense “involved causing . . .

permitting . . . or seeking by notice or advertisement, a minor to engage in sexually

explicit conduct for the purpose of producing a visual depiction of such conduct

. . . apply § 2G2.1,” if § 2G2.1 will result in a higher offense level than under

§ 2G2.2. U.S.S.G. § 2G2.2(c)(1). This cross reference “is to be construed broadly

and includes all instances where the offense involved employing, using . . .


                                           2
              Case: 17-15038     Date Filed: 11/20/2018    Page: 3 of 6


permitting . . . or seeking by notice or advertisement, a minor to engage in sexually

explicit conduct for the purpose of producing any visual depiction of such

conduct.” U.S.S.G. § 2G2.2, comment. (n.7). The government must prove factors

triggering § 2G2.2’s cross reference to § 2G2.1 by a preponderance of the

evidence. United States v. Whitesell, 314 F.3d 1251, 1255 (11th Cir. 2015).

      We have concluded that “causing” in § 2G2.2(c)(1) means “producing an

effect, result, or consequence or being responsible for an action or result.” Id.

(quotations and alterations omitted). We have not defined “seeking by notice or

advertisement” under § 2G2.2(c)(1). The Seventh Circuit concluded requesting

live performance child pornography videos from others on an internet chat room

could be expected to induce them to make such videos, and that conduct met the

definition of seeking, by notice or advertisement. United States v. Nicoson, 793
F.3d 761, 763-64 (7th Cir. 2015). Likewise, the Tenth Circuit held the cross

reference applies to “the active solicitation” of child pornography, and concluded

that asking someone to take pictures of children engaged in sexual acts was

seeking, by notice or advertisement under § 2G2.2(c)(1). United States v. Garcia,

411 F.3d 1173, 1179 (10th Cir. 2005).

      The district court did not err in applying the cross reference in U.S.S.G.

§ 2G2.2(c)(1) because the facts support that Murphy actively sought the production

of child pornography. See Whitesell, 314 F.3d at 1254 (reviewing de novo a


                                          3
              Case: 17-15038     Date Filed: 11/20/2018    Page: 4 of 6


district court’s interpretation and application of the Sentencing Guidelines and

reviewing findings of fact for clear error). In applying the cross reference, the

district court made the following findings:

      [W]e have an ongoing conspiracy relationship between Mr.
      McConnell and Mr. Murphy over the course of several months in
      which there is not only active ongoing abuse, raping of this young
      child, but also requests for images from Mr. McConnell.

      And the key for my decision—to my decision is that Mr. Murphy was
      well aware, based on his communications and the context of the
      conspiracy that he’s been found guilty of, based on his
      communications with Mr. McConnell, he knew the abuse was
      ongoing and he continued to request photographs—or images, videos
      or images, of the child and the abuse of the child, and so I think that
      does trigger the cross reference in this case. Because I do believe that
      the Sentencing Commission intended to punish more harshly someone
      engaged in a conspiracy to receive child pornography who actively
      solicits for images produced of that ongoing—from that ongoing
      abuse. So, I’m going to apply it.

These findings support the imposition of the cross reference. Murphy’s requests of

additional pictures and video of McConnell sexually assaulting and raping his

three-year old son were “seeking by notice or advertisement, a minor to engage in

sexually explicit conduct for the purpose of producing a visual depiction of such

conduct.” See Nicoson, 793 F.3d at 763-64, Garcia, 411 F.3d at 1179.

Furthermore, Murphy’s requests for additional pictures over a period of three

months were soliciting McConnell to take more pornographic pictures of his son to

send to Murphy. Because Murphy was soliciting pornographic images from



                                           4
              Case: 17-15038     Date Filed: 11/20/2018    Page: 5 of 6


McConnell of the ongoing sexual abuse of his son, we affirm the application of the

cross reference.

B. Reasonableness

      We review the substantive reasonableness of a sentence for an abuse of

discretion. United States v. Irey, 612 F.3d 1160, 1188-89 (11th Cir. 2010) (en

banc). When considering the substantive reasonableness of a sentence, we look to

the totality of the circumstances and the § 3553(a) factors. United States v.

Johnson, 803 F.3d 610, 618 (11th Cir. 2015). We will vacate a sentence only if

“we are left with the definite and firm conviction that the district court committed a

clear error of judgment in weighing the § 3553(a) factors by arriving at a sentence

that lies outside the range of reasonable sentences dictated by the facts of the case.”

Irey, 612 F.3d at 1190 (quotations omitted).

      Murphy’s Guidelines range sentence was life imprisonment, but because the

statutory maximums for Murphy’s offenses were less than the Guidelines sentence,

the court sentenced Murphy to consecutive statutory maximums of 240 months for

Count 1 and 240 months for Count 2 for a total of 480 months’ imprisonment.

This 480-month sentence is substantively reasonable under the § 3553(a) factors.

Although Murphy had no criminal history, a rough childhood, and years of public

service, he actively encouraged the rape of a three-year old by his father by

requesting pictures and videos. In addition, Murphy stated that he wished he could


                                          5
              Case: 17-15038     Date Filed: 11/20/2018   Page: 6 of 6


also rape the victim. These actions were not an aberration as Murphy claims

because they took place repeatedly over a period of three months. Murphy’s

sentence reflects the seriousness of his offenses, provides just punishment for

them, affords adequate deterrence and protects the public against future similar

offenses, and promotes respect for the law. See 18 U.S.C. § 3553(a)(1)–(2).

                                II. CONCLUSION

      The district court did not err in applying the cross reference and Murphy’s

sentence is substantively reasonable. Accordingly, we affirm.

      AFFIRMED.




                                          6